Title: To James Madison from George W. Erving, 10 November 1803 (Abstract)
From: Erving, George W.
To: Madison, James


10 November 1803, London. No. 27. Encloses the “Tables of Quarantine, Light-Money and other dues” [not found] that JM requested in his circular letter of 4 Apr. Trusts that these, “together with the Returns from our other Consuls,” will enable JM “to lay before the House of Representatives the Statements required by their resolution of the 3d. of March last.” Forwards “‘Mascalls Book of Customs’ lately published, which contains much valuable information respecting the Commerce of this Country.”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 2 pp.; in a clerk’s hand, signed by Erving; docketed by Wagner as received 20 Feb. 1804.



   
   Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93).



   
   Edward James Mascall, A Practical Book of Customs upon All Foreign Articles Imported … (London, 1803).


